Cornett v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-164-CR

     RUSTY STEVEN CORNETT,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 282nd District Court
Dallas County, Texas
Trial Court # F90-35082-RS
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant entered a guilty plea on November 5, 1992, to the charge of driving while
intoxicated.  He was sentenced to five years in prison and a $500 fine.  The sentence was
suspended and Appellant was placed on probation for five years.
      In February 1994, the State moved to revoke Appellant's probation.  In March he pleaded
guilty to violating his probation.  The trial court, finding that he had in fact violated his probation,
sentenced him to prison.  Appellant filed a timely notice of appeal.  He also filed a timely motion
for a new trial which the trial court granted.  The trial court then set aside the order revoking
Appellant's probation.
      Appellant has filed in this court a personally signed motion, approved by his attorney,
requesting withdrawal of his notice of appeal and dismissal of the appeal, as there is no longer a
need to pursue this appeal.  See Tex. R. App. P. 59(b).  No decision of this court having been
delivered prior to the receipt of Appellant's request, his request to withdraw the appeal is granted,
and the appeal is dismissed.  See id.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed June 15, 1994
Do not publish